The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 2/9/22, in which Claims 18-24 are presented for examination of which Claim 18 is in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2009/0276089) in view of Ferguson et al. (Ferguson; US 5,941,862).
Regarding Claim 18, Bartholomew discloses an integrated ID tag (10 of Fig 1, Abstract), comprising:
an adhesive ([0035] adhesive 18 applied thereto for attaching the label 10 to a piece of luggage) at least partially disposed on a base layer (layer that includes 12/16 of Fig 1) of the integrated ID tag (10 of Fig 1);
a selectively removable protective layer (backing material 20 of Fig 1) having a surface area generally overlying the adhesive of the base layer (see Fig 1); and 
a printable surface (the surface on which transponder 28 is printed onto of Fig 1) of the base layer having a conductive ink ([0056] the printer may use RFID ink for printing the fixed transponder 28) deposited thereon forming a The transponders 28, 30 may be passive, anti-theft read only, EPC global Class Number 0; passive or active identification read/write, EPC global Class Number 1; passive or active data logging read/write, EPC global Class Number 2; or semi-passive/active-onboard sensing read/write EPC global Class Number 3) that remains communicatively operational ([0046] RFID reader in communication with the RFID tag and transponder; [0060] reads the fixed transponder 28…communicates the unique identification code on the fixed transponder 28…to the secure network) after the protective layer is removed to expose the adhesive and the base layer is at least partially bent ([0048] disposable label may have a predetermined shape that is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown in FIG. 3) for attachment to a product to be tracked in real-time ([0082] utilizes RFID…access to real-time information about the location of their bag), the reader will read the identifier and present a welcome screen which identifies the passenger associated with the identifier and asks for a password to access the amenities of the software program; Fig 12), but doesn’t specify that the communication circuit is resilient.
In the same field of endeavor, Ferguson discloses a radio frequency identification tag with printed antenna coil integrated on a flexible substrate, and an integrated circuit area of the substrate adjacent the antenna coil for carrying circuit elements.  Ferguson teaches a resilient communication circuit (Col 6 Lines 27-29; Claims 14, 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholomew with Ferguson using a resilient circuit in order to protect electrical components and so that the label may be a durable material that can be re-used, as suggested by Ferguson (Col 1 Lines 40-41).

Regarding Claim 19, Bartholomew discloses the passive communication circuit remains communicatively operational ([0046], [0060]) after the base layer is bent upwards of 180 degrees ([0048] disposable label…is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown in FIG. 3; [describes a foldable tag that reads on the bent layer, the loop show what is upwards of a 180 degree bend]).

Regarding Claim 20, Bartholomew discloses the exposed adhesive permits bending to conjoin opposite ends of the base layer ([0048] disposable label may have a predetermined shape that is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown in FIG. 3).

Regarding Claim 21, Bartholomew discloses the integrated ID tag has a size and weight relatively smaller than a paper sheet ([0048] label…is folded over and held together by the adhesive backing as the label 11 hangs, as a loop, from a luggage handle 23 as shown in FIG. 3; [a paper sheet may have many sizes; the tag shown attached to a piece of luggage (21 of Fig 3) would be smaller than a standard sheet of paper]), and is bendable for wrap-around attachment to an eyeglasses frame ([0048] label…is folded over [as the label is foldable it may be bended around an eyeglass frame]).

Regarding Claim 22, Bartholomew discloses the [passive transponders require a receiver and transmitter]).
Ferguson teaches a resilient communication circuit (Col 6 Lines 27-29; Claims 14, 17).

Regarding Claim 23, Bartholomew discloses the integrated ID tag includes a unique identification code programmed into the the tag may be dispensed at one point of the passenger's travel, and the RFID code is assigned to the particular customer; [0058] Upon dispensing the label, the association of the unique identification code within the reader network allows access to and maintenance of information that will allow tracking of the passenger's bag).
Ferguson teaches a resilient communication circuit (Col 6 Lines 27-29; Claims 14, 17).

23>Regarding Claim 24, Bartholomew discloses the unique identification code comprises a sequential number ([0058], [0060] the unique identification code, which may be typically a number; [“sequential” is defined as forming or following in a logical order or sequence; the unique identification code number assigned to a given customer would be different than the unique identification code number associated with the previous customer to purchase a label, and would comprise a sequential number (the number following the previous number)]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Krstulich (US 2006/0145850) teaches a system for allowing users to verify the presence of personal items. RFID tags are attached to personal items, and the items are entered into a list. The system checks for the presence of the RFID tags associated with the items in the travel list. The system updates the last known location of items .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685